Title: From Tench Tilghman to John Hendricks, 3 November 1780
From: Tilghman, Tench
To: Hendricks, John


                        

                            
                            Sir
                            Head Quarters Colo. Deys 3d Novemr 1780
                        
                        His Excellency has heard, from several quarters, that an embarkation, under the command of Sir Henry Clinton
                            in person, is preparing at New York; but having no information of the kind from you, he is some what dubious of it, as he
                            thinks a matter of such importance could not have escaped the observation of those you employ. You will be pleased to
                            write to His Excellency by return of the Express, and give him any intelligence you may have gained. If you have not yet
                            heard of the embarkation, you are to take the speediest means of getting information, and if it should be so, of the
                            force, the Corps of which it is to consist—the time it is to sail—under whose command—the destination and the Convoy all
                            which you will communicate the moment you receive the particulars—His Excellency has never yet received an accurate
                            account of the Corps which composed the embarkation of the 16th ulto tho’ it always has been one of his particular
                            instructions to attend to that point. If you can get any information upon that head, you will let him know it. It is of
                            the utmost importance that we should know with certainty and speedily whether there is any truth in the report of the
                            present embarkation, you will therefore exert yourself to find it out. I am Sir Yr most obd. Servt
                        
                            T. Tilghman
                        
                    